Citation Nr: 9927257	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision by the VA RO which reduced the evaluation for the 
veteran's service-connected low back disability from 20 
percent to 10 percent following her claim for an increased 
rating for the condition.  In a series of subsequent 
decisions, the evaluation for the low back disability was 
increased to 40 percent.  However, the veteran has not 
indicated that she is satisfied with this rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).

The Board notes certain matters which are not on appeal.  In 
an August 1994 decision, the RO denied an increase in 
noncompensable ratings for service-connected right and left 
knee disabilities.  In May 1995, the veteran filed a notice 
of disagreement with this decision (contained on the VA form 
9 used for the low back disability issue), and the RO issued 
her a statement of the case in October 1995.  However, the 
veteran never perfected an appeal from the August 1994 RO 
decision which denied compensable ratings for the knee 
disabilities (or from later RO decisions which granted higher 
ratings for the knee disabilities) by filing a timely 
substantive appeal, and thus the matter is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The veteran's low back disability is currently productive of 
no more than severe lumbosacral strain and severe limitation 
of motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5292, 5295 
(1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from April 1983 
to April 1987.  A review of her service medical records 
reveals that she was treated on several occasions for 
complaints of low back pain with radiculopathy.  

The diagnosis at a February 1992 VA examination was chronic 
lumbosacral strain with evidence of radicular symptomatology.  
An October 1992 private chiropractic record notes low back 
pain.  VA outpatient records from May 1993 note the veteran 
complained low back pain with radiation to the legs.  The 
diagnostic assessment was low back strain.  A report of X-
rays of the low back notes sacralization of L5 and spina 
bifida occulta; the clinical record mentions there were 
minimal degenerative changes.  

A September 1993 Board decision granted service connection 
for lumbosacral strain.  An October 1993 RO decision 
implementing the Board's grant of service connection for 
lumbosacral strain, and assigned a 20 percent evaluation for 
the condition.  

In January 1994, the veteran filed a claim for an increased 
rating for the low back disability.  

On VA examination in March 1994, the veteran reported that 
she experienced severe back pain after she pulled on a heavy 
line attached to a barge during service.  She related that 
she currently had constant low back pain with acute 
exacerbation and radiation into both heels.  Examination of 
the back revealed slight tenderness in the mid-lumbar and 
left paravertebral area.  No muscle spasm was noted.  Range 
of motion of the low back was forward flexion to 80 degrees, 
lateral flexion to 25 degrees on the left and 50 degrees on 
the right, rotation of 25 degrees bilaterally, and backward 
extension to 20 degrees with complaints of pain and 
stiffness.  Straight leg raising test was 80 degrees, 
bilaterally.  The veteran walked with a normal gait.  The 
diagnostic impression was lumbosacral strain, manifested by 
complaints of low back pain with radiation into the heels and 
slight tenderness in the spine.  The examiner noted that X-
rays of the lumbosacral spine revealed sacralization of L5 
and spina bifida occulta.  The examiner commented that 
sacralization or spina bifida occulta were not producing the 
veteran's symptoms, but she had a good history of rather 
severe lumbosacral strain.  

In an August 1994 decision, the RO proposed to reduce the 
evaluation for service-connected lumbosacral strain from 20 
percent to 10 percent; an October 1994 RO decision carried 
out the reduction.  

During a June 1995 RO hearing, the veteran testified that she 
took Motrin and did muscle strengthening exercises for low 
back pain.  

On VA examination in September 1995, it was noted that the 
veteran had tenderness on the lumbar and lower thoracic 
spine.  Slight muscle spasm was also noted.  Range of motion 
testing of the back was not effectively performed due to a 
knee problem.  The diagnostic impression, in pertinent part, 
was lumbosacral strain, manifested by complaints of recurrent 
low back pain and some limited range of motion.  

In an October 1995 decision, the RO hearing officer restored 
a 20 percent evaluation for lumbosacral strain.  

During a September 1996 VA spine examination, the veteran 
reported that her low back symptoms had become worse.  She 
said that she frequently had burning in her buttocks and down 
the back of her thighs, bilaterally.  Range of motion of the 
low back was flexion to 40 degrees, extension of -10 degrees, 
lateral bending of 5 degrees, and lateral rotation of 10 
degrees.  Straight leg raising was equivocal at 80 degrees, 
bilaterally.  Strength and sensation were intact.  The 
examiner noted that the veteran had long-standing mechanical 
low back pain which appeared to have deteriorated from the 
time of the 1992 evaluation.  

In a September 1996 decision, the RO increased the evaluation 
for the veteran's lumbosacral strain to 40 percent.  

On VA examination in May 1997, the veteran said that her low 
back pain caused discomfort across the whole low back and 
radiated somewhat upward into the mid back.  She described 
intermittent burning in the hip regions, especially while 
lying in bed at night.  The examiner observed that the 
veteran displayed an abnormal gait secondary to walking with 
her back flexed in approximately 30 degrees of flexion with 
the use of cane and limping secondary to left knee 
discomfort.  It was noted that her back was tender to 
palpation and she had a subjective feeling of muscle spasm 
across the lumbar region.  Range of motion of the low back 
revealed flexion from 25 degrees through another 25 degrees.  
She was unable to extend backward from a flexed position of 
25 degrees due to discomfort.  Focal discomfort over the 
lower lumbar musculature and sacroiliac joint regions was 
also noted.  Lateral bending was 15 degrees bilaterally with 
moderate discomfort.  She was not able to demonstrate any 
significant lateral rotation.  There were no signs of 
radiculopathy on lower extremity examination.  The diagnostic 
assessment was long-standing mechanical low back pain.  

VA medical records from 1997 to 1998 reveal that the veteran 
was treated several times for chronic low back pain, as well 
as for other ailments.  It was noted that X-rays showed mild 
osteoarthritis in the thoracic spine.  Other treatment 
records suggest possible degenerative joint disease in the 
lumbosacral spine. 

On VA orthopedic examination in April 1998, the veteran said 
that she had back pain over the sacral area with radiation 
into the left buttock and occasionally down the left leg.  
The examiner noted a significant paraspinous muscle spasm on 
the left side with a palpable bulge in the left thoracic 
area.  Flexion of the thoracolumbar spine was to 
approximately 30 degrees, extension was to -5 degrees, 
lateral bending was 30 degrees to the right and 5 degrees to 
the left, and rotation was 30 degrees to the right and 10 
degrees to the left.  The examiner recommended that the 
veteran undergo a rheumatologic evaluation to determine if 
her multiple joint complaints were indicative of underlying 
rheumatologic conditions.  

On VA rheumatologic evaluation in May 1998, it was noted that 
recent X-rays of the lumbosacral spine demonstrated no 
evidence of lysis or spondylolisthesis, although there was 
some degenerative change with end plate sclerosis and 
anterior osteophytes noted at the T11-T12 region.  It was 
noted that lucency in the right sacroiliac joint could have 
represented vacuum phenomenon seen in degenerative change and 
may have been related to her prior back injury.  Current 
examination showed markedly tender trigger points on various 
areas of the body including the lower lumbar spine.  The 
examiner noted that the distribution of trigger point type 
tenderness raised the possibility of fibromylagia.  

In an August 1998 decision, the RO granted service connection 
with a 10 percent rating for limitation of motion of the 
dorsal (thoracic) spine as secondary to the service-connected 
lumbosacral strain.  The 40 percent rating for lumbosacral 
strain was continued.

II.  Analysis

The veteran's claim for an increase in a 40 percent rating 
for a low back disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The maximum rating for lumbosacral strain is 40 percent, and 
such is assigned when severe in degree, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  This code does not 
permit an increased rating in the instant case, since the 
veteran is already assigned the maximum 40 percent rating 
provided by this code.  

Some treatment records suggest that the veteran's low back 
disability includes arthritis.  Arthritis is rated based on 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  The maximum rating for limitation 
of motion of the lumbar spine is 40 percent, and such is 
assigned when severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Even assuming that the veteran's low 
back disability includes arthritis, she has been assigned a 
40 percent rating for such condition, the maximum rating 
under Code 5292.  A higher rating based on limitation of 
motion is not permitted, even considering the effects of pain 
on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 
Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  While the veteran 
has subjectively reported some neurological symptoms, the 
medical evidence of record shows no clear diagnosis of 
intervertebral disc syndrome, let alone evidence of such 
condition to a pronounced degree.  Thus, the veteran's 
current 40 percent evaluation may not be increased under this 
code.  

In sum, under any diagnostic code, the veteran's low back 
disability does not warrant a rating higher than 40 percent.  
As the preponderance of the evidence is against an increase 
in the current 40 percent rating for the low back disability, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disability is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

